Court of Vice Admiralty: Having Considered the within Petition I appoint Captain Joseph Sanford and Capt Thomas Teakle Taylor Merchants and formerly Ship masters to Survey the within Mention’d Goods and make return Upon oath unto this Court of what damage they have Sustain’d
S Wickham D. Judge
Court of Vice Admiralty Costs on said Petition — Viz*
Petition £1.10-
Filing and allowing D° 2.10
Warrant for survey 2.12
Summoning surveyors -.16-
Swaring ditto 1. —
Filing papers and Taxing Costs —. 16 -
£9: 4
Judge £3.2-Regr 4.2 Mars1 2 —
£9;4